Title: From John Adams to Benjamin Rush, 27 September 1809
From: Adams, John
To: Rush, Benjamin



Dear Friend,—
Quincy Septr. 27. 1809.

I recd. in course yours of the 7th. Fox was a remarkable Character. I admire the Morsell of History. Pitt was another. he has left nothing but speeches taken down by stenographers. I cannot pronounce either of them wise statesmen: yet perhaps they were as wise as they could be in their Circumstances. Great Men they both were, most certainly. Pitt I think was more correct in his Knowledge of the English Constitution and of the subject of Government in General than either Fox or Burke. Both of these have uttered and published very absurd Notions of the Principles of Government.
I have seen and read Gregoires Letter with great Pleasure. Have a Care! Deceive not thyself! There is not an old Fryar in France not in Europe who looks on a blooming young virgin with sang froid. Your Naturam expellas furca is mere infallible Nature. I do and will insist upon it you are still a Patriot, and you never can cease to be so.
Give my Compliments to your son Richards Lady and tell her I love her. I congratulate you most sincerely on the acquisition of such a Daughter in Law, and your son on the inestimable felicity of such a Companion for Life.
If a Button Maker becomes a Button at last; the Lord knows what I am to be: A Newspaper I fear. I had rather be anything else. You are infinitely better off, if you are to become Sydenhams and Rushes Works. Oh! what would I not give to be a Sydenham or a Rush in Preference to being a Newspaper Writer!
Your present employment is Patriotism and what is more and better Philanthropy: far superiour to mine. as I not only fear but believe. In my Line I fear it is impossible to do any good. I hope I shall do no harm. Adieu.
J. Adams.